Title: From Thomas Jefferson to John Barnes, 3 June 1824
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monto
June 3. 24.
Your habitual kindness to me occasions me to trouble you oftner than I ought to do. a gentleman now here informs me he saw a book in the bookstore of a mr Thomson in Washn so recently published in England that I did not expect a copy had got to America. it is Jones Greek and English Lexicon, costing in England 30.ƒ. sterl. or 6.67 for which however he says mr T. asked 12.D. an advance of 80. p.c. which is surely unreasonable. however if not to be had lower and not already sold I must pray you to desire him to wrap it in strong paper & send it to me by mail , and I will pray you to pay him and I will remit the cost, by return of mail.As you are kind enough to take an interest in my health as I do in yours I am quite in good health, not able to walk further than my garden but I ride 6. or 8. miles daily without fatigue. I hope your health is good and assure you of my constant frdshp & respect–Th:J.